Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/14/2021, with respect to the rejections under 35 U.S.C. 103 (Applicant’s pages 19-24) and nonstatutory double patenting (Applicant’s pages 16-18) have been fully considered and are persuasive. These rejections have been withdrawn. Upon reconsideration, Examiner agrees that the prior art lacks teaching the structural relationships being claimed, and Examiner agrees that the only remaining nonstatutory double patenting rejection is in view of U.S. Application No. 16/044,569 (now U.S. Patent No. 11,198,014), for which a proper terminal disclaimer has been filed. 
The amendment to the specification, filed 12/14/2021, is accepted. The previous objection to the specification is withdrawn.
Due to the claim amendments filed on 12/14/2021, to correct typographical errors, the previous objections to claims 1, 19, 20, and 33 have been withdrawn.
Due to the claim amendments filed on 12/14/2021, to remove the unsupported subject matter, the previous rejections under 35 U.S.C. 112(a), or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.
Due to the claim amendments filed on 12/14/2021, to clarify structural relationships and provide proper antecedent basis to the structural relationships, the previous rejections under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11/198,014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-36 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing. The subject matter for the independent claims could not be found or was not suggested in the prior art. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a hermetic feedthrough comprising the claimed components and structural arrangement which provides a “peninsula” of a ferrule having a gold braze along its perimeter and a cutout of an insulator that is spatially aligned directly under a capacitor ground metallization disposed within a second passageway of an internally ground feedthrough capacitor, wherein the peninsula also has a directly connected ground electrical connection with said gold braze (see gold braze (140) in Applicant’s Fig. 86), in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792